EXHIBIT 10.21

AMENDMENT NO. 3 TO THE

AMENDED AND RESTATED TOYS “R” US, INC.

2005 MANAGEMENT EQUITY PLAN

This Amendment No. 3 (this “Amendment”) to the Amended and Restated Toys “R” Us,
Inc. 2005 Management Equity Plan, as last amended on June 8, 2009 (the “Plan”)
shall become effective as of November 29, 2010. Capitalized terms used but not
otherwise defined in this Amendment have the meaning given to such terms in the
Plan.

 

1.

The following sentence is added to the end of Section 1.1 of the Plan:

“Effective as of November 29, 2010, the Board adopted Amendment 3 to the Plan to
change the definitions of Retirement, Competing Business and Non-Competition
Period, to provide for the accelerated vesting and extended exercisability of
Options upon termination of employment under certain conditions, to extend the
put rights of Article X of the Plan, and to make certain changes to the
Management Stockholders Addendum to the Plan.”

 

2.

Article II of the Plan is hereby amended by adding the following defined terms:

“ ‘Board’ means the Board of Directors of the Company.”

“ ‘Company’ means Toys “R” Us, Inc., a Delaware corporation.”

 

3.

Article II of the Plan is hereby amended by deleting the following defined terms
and replacing them with the following:

“ ‘Competing Business’ means, with respect to any Participant at any time, any
Person engaged wholly or in part (directly or through one or more Subsidiaries)
in the retail sale or retail distribution (via stores, mail order, e-commerce,
or similar means) of Competing Products, if more than one-third (1/3) of such
Person’s gross sales for the twelve (12) month period preceding such time (or
with respect to the period after such Participant’s Termination Date, as of such
Termination Date) are generated by engaging in such sale or distribution of
Competing Products. Without limiting the foregoing, Competing Businesses shall
in any event include Wal-Mart, Sears (K-Mart), Target, Amazon.com, Buy Buy Baby,
Mattel, Hasbro, Tesco, Carrefour, or any of their respective Subsidiaries or
Affiliates.”

“ ‘Non-Competition Period’ for a Participant means (i) in the case of
termination by the Company with Cause, the period of such Participant’s
employment plus one (1) year after such Participant’s Termination Date, (ii) in
the case of



--------------------------------------------------------------------------------

resignation for any reason (including Retirement), the period of such
Participant’s employment plus one (1) year after such Participant’s Termination
Date, and (iii) otherwise, the period of such Participant’s employment plus the
greater of one (1) year after such Participant’s Termination Date or the length
of time, if any, for which the Participant receives (or is eligible to receive,
where Participant declines or otherwise takes action to reject) in connection
with such Participant’s termination severance benefits or other similar payments
from the Company or its Subsidiaries pursuant to an agreement with such
Participant, the severance policies of the Company and its Subsidiaries then in
effect, at the Company’s or any of its Subsidiaries’ election, or otherwise (or
the length of time in terms of compensation used to determine the amount of such
Participant’s severance benefits in the event such severance benefits are
payable in a lump sum or on a schedule different than such length of time). In
no event shall any amount received by a Participant pursuant to Articles IX or X
of the Plan constitute severance or other similar payments for purposes of this
definition.”

“ ‘Retirement’ means, for any Participant, the meaning given to such term in an
employment or other similar agreement entered into by such Participant on or
after the Effective Date and approved by the Board, or in the absence of such an
agreement it shall mean voluntary resignation by such Participant at or after
the age of sixty (60) following continuous employment by the Company and its
Subsidiaries for a period of at least ten (10) years.”

 

4.

Section 4.2 of the Plan is hereby deleted and replaced with the following:

“4.2 Vesting of Options. Unless otherwise set forth in an Award Agreement, all
Options shall be subject to vesting in accordance the provisions of this
Section 4.2. Options shall be exercisable only to the extent that they are
vested. In addition to the other requirements set forth in this Section 4.2,
Options shall vest only so long as a Participant remains employed by the Company
or one of its Subsidiaries, unless such termination of employment is due to the
Participant’s death, Disability or Retirement. Unless otherwise set forth in an
Award Agreement, all Awards of Options shall be subject to time vesting and will
time vest on each date set forth below with respect to the cumulative percentage
of shares of Common Stock issuable upon each of the Options set forth opposite
such date if the respective Participant is, and has been, continuously employed
by the Company or any of its Subsidiaries from the date of award through such
date:

 

Date

  

Cumulative Percentage

of Shares Vested

2nd anniversary of date of grant

   40%

3rd anniversary of date of grant

   60%

4th anniversary of date of grant

   80%

5th anniversary of date of grant

   100%

Notwithstanding the foregoing, (i) all of a Participant’s Options shall be
considered 100% vested upon termination of the Participant’s employment due to

 

- 2 -



--------------------------------------------------------------------------------

death, Disability or Retirement, and (ii) all Options shall be considered 100%
vested upon consummation of a Change in Control. Consistent with the Board’s
authority under Section 13.2 of the Plan to change the terms of an Award
Agreement without the prior written approval of such Participant, any Options
outstanding as of June 8, 2009 that were originally granted as Tranche II or
Tranche III Options shall be and hereby are amended to eliminate any performance
vesting requirements, so that such Options shall be subject only to time vesting
in accordance with the above schedule, based on the applicable anniversary of
the original date of grant of such Options.”

 

5.

Section 6.2 of the Plan is hereby deleted and replaced with the following:

“6.2 Exercise on Termination. If a Participant ceases to be employed by the
Company and its Subsidiaries for any reason, then the portion of such
Participant’s Options that have not fully vested as of the Termination Date
shall expire at such time. Unless otherwise set forth in an Award Agreement, the
portion of a Participant’s Options that have fully vested as of such
Participant’s Termination Date (including any accelerated vesting pursuant to
Section 4.2) shall expire (i) 30 days after the Termination Date if a
Participant is terminated without Cause or if a Participant resigns for any
reason other than Retirement, (ii) one (1) year after the Termination Date if a
Participant is terminated due to death, Disability or Retirement, and
(iii) immediately upon termination if a Participant is terminated with Cause,
but in no event shall an Option be exercisable later than the end of its stated
term. All of a Participant’s Rollover Options shall expire at the end of their
stated term, notwithstanding any termination of a Participant’s employment.”

 

6.

The last sentence of Section 6.3 of the Plan is hereby deleted and replaced with
the following two sentences:

“Notwithstanding the foregoing, any Participant who gives at least six months’
advance notice of his or her Retirement shall be permitted to exercise his or
her Options and Rollover Option on or after Retirement pursuant to a cashless
exercise. Any cashless exercise shall be effectuated by the Company delivering
shares of Common Stock to the Participant with a Fair Market Value equal to
(a) the Fair Market Value of all shares issuable upon exercise of such Options
or Rollover Options, minus (b) the aggregate exercise price of all shares
issuable upon exercise of such Options or Rollover Options (together with the
amount of any income taxes or employee’s social security contributions arising
in respect of such cashless exercise).”

 

7.

Section 10.3 of the Plan is hereby deleted and replaced with the following:

“10.3 Put Rights on Retirement. In order to provide a market for Award Stock,
each Participant shall have the right (solely at their option) to require the
Company to repurchase a portion (as determined below) of such Participant’s
shares of Award Stock (whether actually issued or issuable upon exercise of

 

- 3 -



--------------------------------------------------------------------------------

Rollover Options) in the event such Participant’s employment is terminated
because of resignation due to Retirement. Such put right must be exercised no
more than 30 days following such Participant’s Termination Date by giving
written notice to the Company. The purchase price per share payable by the
Company in connection with such put shall be Fair Market Value determined as of
a date determined by the Board that is the anticipated closing date of the
repurchase (in accordance with Section 9.8 above). Each Participant who has
given at least six months’ advance notice of Retirement shall have the right to
require the Company to repurchase all of his or her Award Stock acquired as an
original investment (whether actually issued or issuable upon exercise of
Rollover Options). Each Participant who has not given at least six months’
advance notice of Retirement shall have the right to require the Company to
repurchase no more than those number of shares of Award Stock (whether actually
issued or issuable upon exercise of Rollover Options) that would produce total
pre-tax proceeds to such Participant equal to the aggregate Original Value of
all Rollover Options and Restricted Stock held by such Participant. The closing
of the transactions contemplated by this Section 10.3 will take place no later
than 180 days after delivery of notice of exercise of the put right by the
Participant (or, if later, delivery of a Repurchase Notice or Supplemental
Repurchase Notice) and otherwise in accordance with the provisions of Sections
9.8 and 9.9, to the extent applicable. Notwithstanding the foregoing put right,
the Company and/or the Sponsors, as applicable, shall still have the repurchase
rights set forth in Article IX with respect to any termination otherwise subject
to this Section 10.3.”

 

8.

Section 10.6 of the Plan is hereby deleted in its entirety and not replaced.

 

9.

Section 1 of the Management Stockholders Addendum to the Plan is hereby amended
by adding the following defined term:

“ ‘Executive Officer’ shall mean any Management Stockholder who is an officer of
the Company (as defined in Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended).”

 

10.

Section 3(b)(iii) of the Management Stockholders Addendum to the Plan is hereby
deleted and replaced with the following:

“Public Transfers. A Management Stockholder may Transfer Shares: (a) in a Public
Offering pursuant to Section 5 below, or (b) (I) with respect to any Executive
Officer, from and after the two-year anniversary of the closing of the Initial
Public Offering, pursuant to Rule 144 or a block sale to a financial institution
in the ordinary course of its trading business or any other legally permitted
sale, or (II) with respect to any other Management Stockholder, from and after
the six-month anniversary of the closing of the Initial Public Offering,
pursuant to Rule 144 or a block sale to a financial institution in the ordinary
course of its trading business or any other legally permitted sale.
Notwithstanding clause (I) above, an Executive Officer may Transfer in any
legally permitted sale, from and after the six-month anniversary of the closing
of the Initial Public

 

- 4 -



--------------------------------------------------------------------------------

Offering, any Award Stock acquired by such Executive Officer from an expiring
Rollover Option that is exercised after the Initial Public Offering and within
30 days prior to the expiration of such Rollover Option. Shares Transferred
pursuant to this Section 3(b)(iii) shall conclusively be deemed thereafter not
to be Shares under this Addendum.”

 

11.

Continuing Force and Effect. The Plan, as modified by the terms of this
Amendment, shall continue in full force and effect from and after the date of
the adoption of this Amendment set forth above.

 

- 5 -